DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13, 27, and 29, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "configuring the UE" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims 2-13 are further rejected under 35 U.S.C. 112(b) based on their dependence to independent claim 1.

Claim 27 recites the limitation "configuring the UE" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims 2-13 are further rejected under 35 U.S.C. 112(b) based on their dependence to independent claim 1.
the UE" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims 2-13 are further rejected under 35 U.S.C. 112(b) based on their dependence to independent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9-10, 13-14, 17-19, 22-23, and 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. US (2018/0183556). 

Regarding Claim 1, Shin discloses a method for wireless communications by a network entity, comprising: configuring (see Fig. 20 i.e., Transmit Configuration Information for CSI-RS) the UE with at least one channel state information CSI reporting configuration (see Para’s [0019] i.e., a UE can report channel status information, [0205] i.e., CSI-RS configuration information is transmitted from the eNB to the UE for generating feedback information (i.e., “CSI report”), [0222] i.e., feedback information is reported, & [0248] i.e., a method of reporting CSI) associated with one or more non-zero-power (NZP) CSI reference signal (CSI-RS) resources; (see Para’s [0078] i.e., Hereinafter, not-muted-CSI-RS configuration information may be called NZP CSI-RS configuration information, and muted CSI-RS configuration information may be called ZP CSI-RS configuration information, [0193-0194] i.e., a UE may receive CSI-IM (or an interference measurement resource (IMR)) allocated by an eNB along with the aforementioned CSI-RS…a UE may measure the channel state between an eNB and the UE using a CSI-RS transmitted by the eNB, [0205] i.e., Specifically, the present disclosure provides a method and apparatus for transmitting, by an eNB, configuration information (CSI-RS configuration) for a plurality of CSI-RSs to a UE and generating, by the UE, feedback information (i.e., “CSI report”) based on the configuration information, [0221] i.e., One or more CSI-RS resources configured by the plurality of CSI-RS configurations are for estimating CSI of a desired channel and may be called channel measurement resources (CMRs), [0227-0228] i.e., the UE may receive configuration information related to a CSI-RS… Specifically, the UE may receive the location of a resource in which the corresponding CSI-RS will be transmitted, [0232-0234], [0251-0253] i.e., Referring to Fig. 13, in order to configure a plurality of CSI-RSs includes in a single CSI process, it is possible to manage a total of N non-zero power (NZP) CSI-RS resources as an ID list as in 1303 of Fig. 13, [0256],  [0301-0303] i.e., the eNB may transmit configuration information for a CSI-RS for measuring a channel to a UE…The CMR configuration information may be the aforementioned CMR including a plurality of pieces of CSI-RS resource configuration information. The CMR configuration information may include at least one of the number of ports for one or more CSI-RS resources, timing and resource location in which each CSI-RS is transmitted, and transmission power information) 

see Para’s [0227-0229] i.e., Furthermore, the UE may receive the ratio of PDSCH transmission power (PDSCH EPRE) to CSI-RS transmission power (CSI-RS EPRE, energy per RE) through power information (Pc) (i.e., “power ratio”) from an eNB, [0232], [0251-0253] i.e., Referring to Fig. 13, in order to configure a plurality of CSI-RSs includes in a single CSI process, it is possible to manage a total of N non-zero power (NZP) CSI-RS resources as an ID list as in 1303 of Fig. 13, [0261-0264] i.e., Furthermore, the eNB may configure power ratio information (Delta_Pc) 1504 for each piece of CSI-RS resource configuration information (CSI-RS resource configuration)…The power ratio information Delta_Pc may mean…the ratio of PDSCH EPRE and CSI-RS EPRE which is use by the UE during channel estimation  [0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration, [0275-0278] i.e., power information Pc configured for first CSI-RS resource and second CSI-RS resource that form a CMR…power information Pc of each CSI-RS resource is notified by a CSI process configuration). 

determining which of the one or more power ratios to be applied to each of the one or more NZP CSI-RS resources based, at least in part, on a corresponding measurement quantity; (see Para’s [0078] i.e., NZP CSI-RS configuration information, [0221-0222] i.e., the plurality of CSI-RS configurations are for estimating CSI of a desired channel and may be called channel measurement resources (CMRs),  [0227-0229] i.e., Furthermore, the UE may receive the ratio (i.e., “determined power ratio”) of PDSCH transmission power (PDSCH EPRE) to CSI-RS transmission power (CSI-RS EPRE, energy per RE) through power information (Pc) (i.e., “power ratio”) from an eNB, [0232] i.e., Each CSI process configuration information may include…CSI-RS configuration information for desired channel measurement, CSI-IM configuration information for interference measurement, power information PC, [0249-0253] i.e., NZP CSI-RS resources for a CMR configuration (i.e., “corresponding measurement quantity”) will include a determined power ratio Pc,  [0257] i.e., configuring power information Pc (i.e., “determined power ratio”) for a CMR (i.e., “corresponding measurement quantity”) is described, [0261-0264] i.e., Furthermore, the eNB may configure power ratio information (Delta_Pc) 1504 for each piece of CSI-RS resource configuration information (CSI-RS resource configuration)…The power ratio information Delta_Pc may mean…the ratio of PDSCH EPRE and CSI-RS EPRE which is use by the UE during channel estimation, [0266] i.e., Furthermore, the power ratio information Delta_PC (i.e., “determined power ratio”) may have been previously determined depending on the number of ports of a CSI-RS configuration included in a CMR (i.e., “corresponding measurement quantity”), [0267-0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration for a CMR, [0275-0278] i.e., power information Pc (i.e., “determined power ratio”) configured for first CSI-RS resource and second CSI-RS resource that form a CMR (i.e., “corresponding measurement quantity”)…power information Pc of each CSI-RS resource is notified by a CSI process configuration, [0289-0290], & [0312]). 

see Fig. 19, S1950 & Fig. 20, S2030) (see Para’s [0019] i.e., a UE can report channel status information, [0205] i.e., CSI-RS configuration information is transmitted from the eNB to the UE for generating feedback information (i.e., “CSI report”), [0222] i.e., feedback information is reported, & [0248] i.e., a method of reporting CSI, [0300], & [0305-0306]). 

Regarding Claim 4, Shin discloses The method of claim 1, wherein at least one of the at least one CSI reporting configuration or the one or more power ratios is configured via at least one of radio resource control (RRC) signaling or a media access control (MAC) control element (CE), (see Para’s [0104] i.e., the eNB may transmit configuration information to a UE through higher layer signaling (e.g., RRC signaling), [0113], [0226], [0231] i.e., RRC signaling).  

Regarding Claim 5, Shin discloses the method of claim 1 wherein the one or more power ratios are port-specific, (see Para’s [0261] i.e., Furthermore, the eNB may configure power ratio information (Delta_PC) for each piece of CSI-RS resource configuration information…In this case the CSI-RS resource configuration may include CSI-RS configuration information…the CSI-RS resource configuration may include two pieces of 8-port CSI-RS configuration information and indicate 16-port CSI-RS information, [0262] i.e., the Delta_PC may mean the ratio of PDSCH EPRE and CSI-RS EPRE when the corresponding CSI-RS EPRE is identically used for all of types of CSI-RS port transmission, [0264] & [0266] i.e., Delta_PC is determined based on antenna port information, [0278], & [0290])  

Regarding Claim 6, Shin discloses the method of claim 1, wherein configuring the UE with the one or more power ratios comprises explicitly transmitting at least one of the one or more power ratios, (see Para [0228] i.e., Furthermore, the UE may receive the ratio through power information Pc (i.e., explicitly transmitting the power ratio to the UE), [0232], [0261], [0275], & [0298])
  
Regarding Claim 9, Shin discloses the method of claim 1, further comprising: identifying at least one of the one or more power ratios based at least in part on a number of NZP CSI-RS resources, (see Para’s [0251], [0261-0262] i.e., the eNB may configure power ratio information (Delta_Pc) for each piece of CSI-RS configuration information, [0266] i.e., the power ratio information Delta_PC may have been previously determined depending on the number of ports of a CSI-R configuration, [0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS configuration, & [0274-0275]). 
  
Regarding Claim 10, Shin discloses the method of claim 1, wherein at least one of the one or more power ratios is signaled as a range of power ratio values, (see Para’s [0228], [0263] i.e., The power ratio information Delta_PC may be configured as any one of values of α to β (i.e., “range of power ratio values”) & [0276]) 

see Para [0263] i.e., The power ratio information Delta_PC may be configured for one or more power ratios as any one of values of α to β (i.e., “range of power ratio values”). As an example of α and β, an eNB may set an irregular value like α=8dB (i.e., “worst pair” value α determined for the first and second power ratios results in CSI computed via a worst pair) and β=15dB. As another example, an eNB may set an equal value like α=-6 dB (i.e., “worst pair”) and β=6dB) of a first power ratio associated with the range of the first power ratio and a second power ratio associated with the range of the second power ratio.  (Shin, see Para’s [0228], [0261], [0263-0264] i.e., The power ratio information Delta_PC may be configured as any one of values of α to β (i.e., “range of power ratio values”), [0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration will include configuring a first power ratio and a second power ratio for computing CSI for each CSI-RS resource, & [0276-0277] i.e., power information Pc is determined for each CSI-RS resource will include configuring a first power ratio and a second power ratio for computing CSI of each CSI-RS resource). 

Regarding Claim 14, Shin discloses a method for wireless communications by a user equipment (UE), comprising: receiving signaling configuring the UE (see Fig. 19 i.e., Receive Configuration Information for CSI-RS) with at least one channel state information CSI reporting configuration (see Para’s [0019] i.e., a UE can report channel status information, [0205] i.e., CSI-RS configuration information is transmitted from the eNB to the UE for generating feedback information (i.e., “CSI report”), [0222] i.e., feedback information is reported, & [0248] i.e., a method of reporting CSI) associated with one or more non-zero-power (NZP) CSI reference signal (CSI-RS) resources; (see Para’s [0078] i.e., Hereinafter, not-muted-CSI-RS configuration information may be called NZP CSI-RS configuration information, and muted CSI-RS configuration information may be called ZP CSI-RS configuration information, [0193-0194] i.e., a UE may receive CSI-IM (or an interference measurement resource (IMR)) allocated by an eNB along with the aforementioned CSI-RS…a UE may measure the channel state between an eNB and the UE using a CSI-RS transmitted by the eNB, [0205] i.e., Specifically, the present disclosure provides a method and apparatus for transmitting, by an eNB, configuration information (CSI-RS configuration) for a plurality of CSI-RSs to a UE and generating, by the UE, feedback information (i.e., “CSI report”) based on the configuration information, [0221] i.e., One or more CSI-RS resources configured by the plurality of CSI-RS configurations are for estimating CSI of a desired channel and may be called channel measurement resources (CMRs), [0227-0228] i.e., the UE may receive configuration information related to a CSI-RS… Specifically, the UE may receive the location of a resource in which the corresponding CSI-RS will be transmitted, [0232-0234], [0251-0253] i.e., Referring to Fig. 13, in order to configure a plurality of CSI-RSs includes in a single CSI process, it is possible to manage a total of N non-zero power (NZP) CSI-RS resources as an ID list as in 1303 of Fig. 13, [0256], [0294-0295], [0301-0303] i.e., the eNB may transmit configuration information for a CSI-RS for measuring a channel to a UE…The CMR configuration information may be the aforementioned CMR including a plurality of pieces of CSI-RS resource configuration information. The CMR configuration information may include at least one of the number of ports for one or more CSI-RS resources, timing and resource location in which each CSI-RS is transmitted, and transmission power information)

receiving signaling configuring the UE with one or more power ratios to be used by the UE in CSI computation; (see Para’s [0227-0229] i.e., Furthermore, the UE may receive the ratio of PDSCH transmission power (PDSCH EPRE) to CSI-RS transmission power (CSI-RS EPRE, energy per RE) through power information (Pc) (i.e., “power ratio”) from an eNB, [0232], [0251-0253] i.e., Referring to Fig. 13, in order to configure a plurality of CSI-RSs includes in a single CSI process, it is possible to manage a total of N non-zero power (NZP) CSI-RS resources as an ID list as in 1303 of Fig. 13, [0261-0264] i.e., Furthermore, the eNB may configure power ratio information (Delta_Pc) 1504 for each piece of CSI-RS resource configuration information (CSI-RS resource configuration)…The power ratio information Delta_Pc may mean…the ratio of PDSCH EPRE and CSI-RS EPRE which is use by the UE during channel estimation  [0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration, [0275-0278] i.e., power information Pc configured for first CSI-RS resource and second CSI-RS resource that form a CMR…power information Pc of each CSI-RS resource is notified by a CSI process configuration). 


see Fig. 19 i.e., UE will determine the configured one or more power ratios applied to each of the one or more NZP CSI-RS resources based on the received configuration information signaling for CSI-RS from the base station & Para’s [0078] i.e., NZP CSI-RS configuration information, [0221-0222] i.e., the plurality of CSI-RS configurations are for estimating CSI of a desired channel and may be called channel measurement resources (CMRs),  [0227-0229] i.e., Furthermore, the UE may receive the ratio (i.e., “determined power ratio”) of PDSCH transmission power (PDSCH EPRE) to CSI-RS transmission power (CSI-RS EPRE, energy per RE) through power information (Pc) (i.e., “power ratio”) from an eNB, [0232] i.e., Each CSI process configuration information may include…CSI-RS configuration information for desired channel measurement, CSI-IM configuration information for interference measurement, power information PC, [0249-0253] i.e., NZP CSI-RS resources for a CMR configuration (i.e., “corresponding measurement quantity”) will include a determined power ratio Pc,  [0257] i.e., configuring power information Pc (i.e., “determined power ratio”) for a CMR (i.e., “corresponding measurement quantity”) is described, [0261-0264] i.e., Furthermore, the eNB may configure power ratio information (Delta_Pc) 1504 for each piece of CSI-RS resource configuration information (CSI-RS resource configuration)…The power ratio information Delta_Pc may mean…the ratio of PDSCH EPRE and CSI-RS EPRE which is use by the UE during channel estimation, [0266] i.e., Furthermore, the power ratio information Delta_PC (i.e., “determined power ratio”) may have been previously determined depending on the number of ports of a CSI-RS configuration included in a CMR (i.e., “corresponding measurement quantity”), [0267-0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration for a CMR, [0275-0278] i.e., power information Pc (i.e., “determined power ratio”) configured for first CSI-RS resource and second CSI-RS resource that form a CMR (i.e., “corresponding measurement quantity”)…power information Pc of each CSI-RS resource is notified by a CSI process configuration, [0289-0290], & [0312]). 

and reporting CSI computed based on the configuration, (see Fig. 19, S1950 & Fig. 20, S2030) (see Para’s [0019] i.e., a UE can report channel status information, [0205] i.e., CSI-RS configuration information is transmitted from the eNB to the UE for generating feedback information (i.e., “CSI report”), [0222] i.e., feedback information is reported, & [0248] i.e., a method of reporting CSI, [0300], & [0305-0306]). 

Regarding Claim 17, Shin discloses the method of claim 14, wherein at least one of the at least one CSI reporting configuration or the one or more power ratios is configured via at least one of radio resource control (RRC) signaling or a media access control (MAC) control element (CE). (see Para’s [0104] i.e., the eNB may transmit configuration information to a UE through higher layer signaling (e.g., RRC signaling), [0113], [0226], [0231] i.e., RRC signaling).   

see Para’s [0261] i.e., Furthermore, the eNB may configure power ratio information (Delta_PC) for each piece of CSI-RS resource configuration information…In this case the CSI-RS resource configuration may include CSI-RS configuration information…the CSI-RS resource configuration may include two pieces of 8-port CSI-RS configuration information and indicate 16-port CSI-RS information, [0262] i.e., the Delta_PC may mean the ratio of PDSCH EPRE and CSI-RS EPRE when the corresponding CSI-RS EPRE is identically used for all of types of CSI-RS port transmission, [0264] & [0266] i.e., Delta_PC is determined based on antenna port information, [0278], & [0290])  

Regarding Claim 19, Shin discloses the method of claim 14, wherein the signaling configuring the UE with the one or more power ratios comprises explicit signaling of at least one of the one or more power ratios, (see Para [0228] i.e., Furthermore, the UE may receive the ratio through power information Pc (i.e., explicitly transmitting the power ratio to the UE), [0232], [0261], [0275], & [0298])
 
Regarding Claim 22, Shin discloses the method of claim 14, further comprising: identifying at least one of the one or more power ratios based at least in part on a number of NZP CSI-RS resources.  (see Para’s [0251], [0261-0262] i.e., the eNB may configure power ratio information (Delta_Pc) for each piece of CSI-RS configuration information, [0266] i.e., the power ratio information Delta_PC may have been previously determined depending on the number of ports of a CSI-R configuration, [0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS configuration, & [0274-0275]). 

Regarding Claim 23, Shin discloses the method of claim 14, wherein at least one of the one or more power ratios is signaled as a range of power ratio values, (see Para’s [0228], [0263] i.e., The power ratio information Delta_PC may be configured as any one of values of α to β (i.e., “range of power ratio values”) & [0276]). 

Regarding Claim 26, Shin discloses the method of claim 23, wherein: the CSI is computed via a worst pair (see Para [0263] i.e., The power ratio information Delta_PC may be configured for one or more power ratios as any one of values of α to β (i.e., “range of power ratio values”). As an example of α and β, an eNB may set an irregular value like α=8dB (i.e., “worst pair” value α determined for the first and second power ratios results in CSI computed via a worst pair) and β=15dB. As another example, an eNB may set an equal value like α=-6 dB (i.e., “worst pair”) and β=6dB) of a first power ratio associated with the range of the first power ratio and a second power ratio associated with the range of the second power ratio, (Shin, see Para’s [0228], [0261], [0263-0264] i.e., The power ratio information Delta_PC may be configured as any one of values of α to β (i.e., “range of power ratio values”), [0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration will include configuring a first power ratio and a second power ratio for computing CSI for each CSI-RS resource, & [0276-0277] i.e., power information Pc is determined for each CSI-RS resource will include configuring a first power ratio and a second power ratio for computing CSI of each CSI-RS resource). 
.  
Regarding Claim 27, Shin discloses an apparatus (see Fig. 20 i.e., eNB operation & Para [0301]) for wireless communications by a network entity (see Fig. 20 i.e., eNB operation & Para [0301]), comprising: means for configuring (see Fig. 20 i.e., Transmit Configuration Information for CSI-RS) the UE with at least one channel state information CSI reporting configuration (see Para’s [0019] i.e., a UE can report channel status information, [0205] i.e., CSI-RS configuration information is transmitted from the eNB to the UE for generating feedback information (i.e., “CSI report”), [0222] i.e., feedback information is reported, & [0248] i.e., a method of reporting CSI) associated with one or more non-zero-power (NZP) CSI reference signal (CSI-RS) resources; (see Para’s [0078] i.e., Hereinafter, not-muted-CSI-RS configuration information may be called NZP CSI-RS configuration information, and muted CSI-RS configuration information may be called ZP CSI-RS configuration information, [0193-0194] i.e., a UE may receive CSI-IM (or an interference measurement resource (IMR)) allocated by an eNB along with the aforementioned CSI-RS…a UE may measure the channel state between an eNB and the UE using a CSI-RS transmitted by the eNB, [0205] i.e., Specifically, the present disclosure provides a method and apparatus for transmitting, by an eNB, configuration information (CSI-RS configuration) for a plurality of CSI-RSs to a UE and generating, by the UE, feedback information (i.e., “CSI report”) based on the configuration information, [0221] i.e., One or more CSI-RS resources configured by the plurality of CSI-RS configurations are for estimating CSI of a desired channel and may be called channel measurement resources (CMRs), [0227-0228] i.e., the UE may receive configuration information related to a CSI-RS… Specifically, the UE may receive the location of a resource in which the corresponding CSI-RS will be transmitted, [0232-0234], [0251-0253] i.e., Referring to Fig. 13, in order to configure a plurality of CSI-RSs includes in a single CSI process, it is possible to manage a total of N non-zero power (NZP) CSI-RS resources as an ID list as in 1303 of Fig. 13, [0256],  [0301-0303] i.e., the eNB may transmit configuration information for a CSI-RS for measuring a channel to a UE…The CMR configuration information may be the aforementioned CMR including a plurality of pieces of CSI-RS resource configuration information. The CMR configuration information may include at least one of the number of ports for one or more CSI-RS resources, timing and resource location in which each CSI-RS is transmitted, and transmission power information) 

Means for configuring the UE with one or more power ratios to be used by the UE in CSI computation; (see Para’s [0227-0229] i.e., Furthermore, the UE may receive the ratio of PDSCH transmission power (PDSCH EPRE) to CSI-RS transmission power (CSI-RS EPRE, energy per RE) through power information (Pc) (i.e., “power ratio”) from an eNB, [0232], [0251-0253] i.e., Referring to Fig. 13, in order to configure a plurality of CSI-RSs includes in a single CSI process, it is possible to manage a total of N non-zero power (NZP) CSI-RS resources as an ID list as in 1303 of Fig. 13, [0261-0264] i.e., Furthermore, the eNB may configure power ratio information (Delta_Pc) 1504 for each piece of CSI-RS resource configuration information (CSI-RS resource configuration)…The power ratio information Delta_Pc may mean…the ratio of PDSCH EPRE and CSI-RS EPRE which is use by the UE during channel estimation  [0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration, [0275-0278] i.e., power information Pc configured for first CSI-RS resource and second CSI-RS resource that form a CMR…power information Pc of each CSI-RS resource is notified by a CSI process configuration). 

Means for determining which of the one or more power ratios to be applied to each of the one or more NZP CSI-RS resources based, at least in part, on a corresponding measurement quantity; (see Para’s [0078] i.e., NZP CSI-RS configuration information, [0221-0222] i.e., the plurality of CSI-RS configurations are for estimating CSI of a desired channel and may be called channel measurement resources (CMRs),  [0227-0229] i.e., Furthermore, the UE may receive the ratio (i.e., “determined power ratio”) of PDSCH transmission power (PDSCH EPRE) to CSI-RS transmission power (CSI-RS EPRE, energy per RE) through power information (Pc) (i.e., “power ratio”) from an eNB, [0232] i.e., Each CSI process configuration information may include…CSI-RS configuration information for desired channel measurement, CSI-IM configuration information for interference measurement, power information PC, [0249-0253] i.e., NZP CSI-RS resources for a CMR configuration (i.e., “corresponding measurement quantity”) will include a determined power ratio Pc,  [0257] i.e., configuring power information Pc (i.e., “determined power ratio”) for a CMR (i.e., “corresponding measurement quantity”) is described, [0261-0264] i.e., Furthermore, the eNB may configure power ratio information (Delta_Pc) 1504 for each piece of CSI-RS resource configuration information (CSI-RS resource configuration)…The power ratio information Delta_Pc may mean…the ratio of PDSCH EPRE and CSI-RS EPRE which is use by the UE during channel estimation, [0266] i.e., Furthermore, the power ratio information Delta_PC (i.e., “determined power ratio”) may have been previously determined depending on the number of ports of a CSI-RS configuration included in a CMR (i.e., “corresponding measurement quantity”), [0267-0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration for a CMR, [0275-0278] i.e., power information Pc (i.e., “determined power ratio”) configured for first CSI-RS resource and second CSI-RS resource that form a CMR (i.e., “corresponding measurement quantity”)…power information Pc of each CSI-RS resource is notified by a CSI process configuration, [0289-0290], & [0312]). 

And means for receiving, from the UE, a CSI report based on the configuration,  (see Fig. 19, S1950 & Fig. 20, S2030) (see Para’s [0019] i.e., a UE can report channel status information, [0205] i.e., CSI-RS configuration information is transmitted from the eNB to the UE for generating feedback information (i.e., “CSI report”), [0222] i.e., feedback information is reported, & [0248] i.e., a method of reporting CSI, [0300], & [0305-0306]). 
  
Regarding Claim 28, Shin discloses an apparatus (see Fig. 19 i.e., UE operation & Para [0293]) for wireless communications by a user equipment (UE) (see Fig. 19 i.e., UE operation & Para [0293]), comprising: means for receiving signaling configuring the UE (see Fig. 19 i.e., Receive Configuration Information for CSI-RS) with at least one channel state information CSI reporting configuration (see Para’s [0019] i.e., a UE can report channel status information, [0205] i.e., CSI-RS configuration information is transmitted from the eNB to the UE for generating feedback information (i.e., “CSI report”), [0222] i.e., feedback information is reported, & [0248] i.e., a method of reporting CSI) associated with one or more non-zero-power (NZP) CSI reference signal (CSI-RS) resources; (see Para’s [0078] i.e., Hereinafter, not-muted-CSI-RS configuration information may be called NZP CSI-RS configuration information, and muted CSI-RS configuration information may be called ZP CSI-RS configuration information, [0193-0194] i.e., a UE may receive CSI-IM (or an interference measurement resource (IMR)) allocated by an eNB along with the aforementioned CSI-RS…a UE may measure the channel state between an eNB and the UE using a CSI-RS transmitted by the eNB, [0205] i.e., Specifically, the present disclosure provides a method and apparatus for transmitting, by an eNB, configuration information (CSI-RS configuration) for a plurality of CSI-RSs to a UE and generating, by the UE, feedback information (i.e., “CSI report”) based on the configuration information, [0221] i.e., One or more CSI-RS resources configured by the plurality of CSI-RS configurations are for estimating CSI of a desired channel and may be called channel measurement resources (CMRs), [0227-0228] i.e., the UE may receive configuration information related to a CSI-RS… Specifically, the UE may receive the location of a resource in which the corresponding CSI-RS will be transmitted, [0232-0234], [0251-0253] i.e., Referring to Fig. 13, in order to configure a plurality of CSI-RSs includes in a single CSI process, it is possible to manage a total of N non-zero power (NZP) CSI-RS resources as an ID list as in 1303 of Fig. 13, [0256], [0294-0295], [0301-0303] i.e., the eNB may transmit configuration information for a CSI-RS for measuring a channel to a UE…The CMR configuration information may be the aforementioned CMR including a plurality of pieces of CSI-RS resource configuration information. The CMR configuration information may include at least one of the number of ports for one or more CSI-RS resources, timing and resource location in which each CSI-RS is transmitted, and transmission power information)

Means for receiving signaling configuring the UE with one or more power ratios to be used by the UE in CSI computation; (see Para’s [0227-0229] i.e., Furthermore, the UE may receive the ratio of PDSCH transmission power (PDSCH EPRE) to CSI-RS transmission power (CSI-RS EPRE, energy per RE) through power information (Pc) (i.e., “power ratio”) from an eNB, [0232], [0251-0253] i.e., Referring to Fig. 13, in order to configure a plurality of CSI-RSs includes in a single CSI process, it is possible to manage a total of N non-zero power (NZP) CSI-RS resources as an ID list as in 1303 of Fig. 13, [0261-0264] i.e., Furthermore, the eNB may configure power ratio information (Delta_Pc) 1504 for each piece of CSI-RS resource configuration information (CSI-RS resource configuration)…The power ratio information Delta_Pc may mean…the ratio of PDSCH EPRE and CSI-RS EPRE which is use by the UE during channel estimation  [0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration, [0275-0278] i.e., power information Pc configured for first CSI-RS resource and second CSI-RS resource that form a CMR…power information Pc of each CSI-RS resource is notified by a CSI process configuration). 

Means for determining which of the one or more power ratios to be applied to each of the one or more NZP CSI-RS resources based, at least in part, on a corresponding measurement quantity, (see Fig. 19 i.e., UE will determine the configured one or more power ratios applied to each of the one or more NZP CSI-RS resources based on the received configuration information signaling for CSI-RS from the base station & Para’s [0078] i.e., NZP CSI-RS configuration information, [0221-0222] i.e., the plurality of CSI-RS configurations are for estimating CSI of a desired channel and may be called channel measurement resources (CMRs),  [0227-0229] i.e., Furthermore, the UE may receive the ratio (i.e., “determined power ratio”) of PDSCH transmission power (PDSCH EPRE) to CSI-RS transmission power (CSI-RS EPRE, energy per RE) through power information (Pc) (i.e., “power ratio”) from an eNB, [0232] i.e., Each CSI process configuration information may include…CSI-RS configuration information for desired channel measurement, CSI-IM configuration information for interference measurement, power information PC, [0249-0253] i.e., NZP CSI-RS resources for a CMR configuration (i.e., “corresponding measurement quantity”) will include a determined power ratio Pc,  [0257] i.e., configuring power information Pc (i.e., “determined power ratio”) for a CMR (i.e., “corresponding measurement quantity”) is described, [0261-0264] i.e., Furthermore, the eNB may configure power ratio information (Delta_Pc) 1504 for each piece of CSI-RS resource configuration information (CSI-RS resource configuration)…The power ratio information Delta_Pc may mean…the ratio of PDSCH EPRE and CSI-RS EPRE which is use by the UE during channel estimation, [0266] i.e., Furthermore, the power ratio information Delta_PC (i.e., “determined power ratio”) may have been previously determined depending on the number of ports of a CSI-RS configuration included in a CMR (i.e., “corresponding measurement quantity”), [0267-0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration for a CMR, [0275-0278] i.e., power information Pc (i.e., “determined power ratio”) configured for first CSI-RS resource and second CSI-RS resource that form a CMR (i.e., “corresponding measurement quantity”)…power information Pc of each CSI-RS resource is notified by a CSI process configuration, [0289-0290], & [0312]). 

And means for reporting CSI computed based on the configuration, (see Fig. 19, S1950 & Fig. 20, S2030) (see Para’s [0019] i.e., a UE can report channel status information, [0205] i.e., CSI-RS configuration information is transmitted from the eNB to the UE for generating feedback information (i.e., “CSI report”), [0222] i.e., feedback information is reported, & [0248] i.e., a method of reporting CSI, [0300], & [0305-0306]). 

Regarding Claim 29, Shin discloses an apparatus (see Fig. 20 i.e., eNB operation & Para [0301]) for wireless communications by a network entity (see Fig. 20 i.e., eNB operation & Para [0301]), comprising: a transmitter (see Fig. 20 i.e., eNB comprises a transmitter & Para [0301]) configured to transmit signaling (see Fig. 20 i.e., Transmit Configuration Information for CSI-RS) configuring the UE with at least one channel state information CSI reporting configuration (see Para’s [0019] i.e., a UE can report channel status information, [0205] i.e., CSI-RS configuration information is transmitted from the eNB to the UE for generating feedback information (i.e., “CSI report”), [0222] i.e., feedback information is reported, & [0248] i.e., a method of reporting CSI) associated with one or more non-zero-power (NZP) CSI reference signal (CSI-RS) resources; (see Para’s [0078] i.e., Hereinafter, not-muted-CSI-RS configuration information may be called NZP CSI-RS configuration information, and muted CSI-RS configuration information may be called ZP CSI-RS configuration information, [0193-0194] i.e., a UE may receive CSI-IM (or an interference measurement resource (IMR)) allocated by an eNB along with the aforementioned CSI-RS…a UE may measure the channel state between an eNB and the UE using a CSI-RS transmitted by the eNB, [0205] i.e., Specifically, the present disclosure provides a method and apparatus for transmitting, by an eNB, configuration information (CSI-RS configuration) for a plurality of CSI-RSs to a UE and generating, by the UE, feedback information (i.e., “CSI report”) based on the configuration information, [0221] i.e., One or more CSI-RS resources configured by the plurality of CSI-RS configurations are for estimating CSI of a desired channel and may be called channel measurement resources (CMRs), [0227-0228] i.e., the UE may receive configuration information related to a CSI-RS… Specifically, the UE may receive the location of a resource in which the corresponding CSI-RS will be transmitted, [0232-0234], [0251-0253] i.e., Referring to Fig. 13, in order to configure a plurality of CSI-RSs includes in a single CSI process, it is possible to manage a total of N non-zero power (NZP) CSI-RS resources as an ID list as in 1303 of Fig. 13, [0256],  [0301-0303] i.e., the eNB may transmit configuration information for a CSI-RS for measuring a channel to a UE…The CMR configuration information may be the aforementioned CMR including a plurality of pieces of CSI-RS resource configuration information. The CMR configuration information may include at least one of the number of ports for one or more CSI-RS resources, timing and resource location in which each CSI-RS is transmitted, and transmission power information) 
And to transmit signaling configuring the UE with one or more power ratios to be used by the UE in CSI computation; (see Para’s [0227-0229] i.e., Furthermore, the UE may receive the ratio of PDSCH transmission power (PDSCH EPRE) to CSI-RS transmission power (CSI-RS EPRE, energy per RE) through power information (Pc) (i.e., “power ratio”) from an eNB, [0232], [0251-0253] i.e., Referring to Fig. 13, in order to configure a plurality of CSI-RSs includes in a single CSI process, it is possible to manage a total of N non-zero power (NZP) CSI-RS resources as an ID list as in 1303 of Fig. 13, [0261-0264] i.e., Furthermore, the eNB may configure power ratio information (Delta_Pc) 1504 for each piece of CSI-RS resource configuration information (CSI-RS resource configuration)…The power ratio information Delta_Pc may mean…the ratio of PDSCH EPRE and CSI-RS EPRE which is use by the UE during channel estimation  [0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration, [0275-0278] i.e., power information Pc configured for first CSI-RS resource and second CSI-RS resource that form a CMR…power information Pc of each CSI-RS resource is notified by a CSI process configuration). 

At least one processor (see Fig. 20 i.e., eNB comprises a processor & Para [0301])  configured to determine which of the one or more power ratios to be applied to each of the one or more NZP CSI-RS resources based, at least in part, on a corresponding measurement quantity; (see Para’s [0078] i.e., NZP CSI-RS configuration information, [0221-0222] i.e., the plurality of CSI-RS configurations are for estimating CSI of a desired channel and may be called channel measurement resources (CMRs),  [0227-0229] i.e., Furthermore, the UE may receive the ratio (i.e., “determined power ratio”) of PDSCH transmission power (PDSCH EPRE) to CSI-RS transmission power (CSI-RS EPRE, energy per RE) through power information (Pc) (i.e., “power ratio”) from an eNB, [0232] i.e., Each CSI process configuration information may include…CSI-RS configuration information for desired channel measurement, CSI-IM configuration information for interference measurement, power information PC, [0249-0253] i.e., NZP CSI-RS resources for a CMR configuration (i.e., “corresponding measurement quantity”) will include a determined power ratio Pc,  [0257] i.e., configuring power information Pc (i.e., “determined power ratio”) for a CMR (i.e., “corresponding measurement quantity”) is described, [0261-0264] i.e., Furthermore, the eNB may configure power ratio information (Delta_Pc) 1504 for each piece of CSI-RS resource configuration information (CSI-RS resource configuration)…The power ratio information Delta_Pc may mean…the ratio of PDSCH EPRE and CSI-RS EPRE which is use by the UE during channel estimation, [0266] i.e., Furthermore, the power ratio information Delta_PC (i.e., “determined power ratio”) may have been previously determined depending on the number of ports of a CSI-RS configuration included in a CMR (i.e., “corresponding measurement quantity”), [0267-0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration for a CMR, [0275-0278] i.e., power information Pc (i.e., “determined power ratio”) configured for first CSI-RS resource and second CSI-RS resource that form a CMR (i.e., “corresponding measurement quantity”)…power information Pc of each CSI-RS resource is notified by a CSI process configuration, [0289-0290], & [0312]). 

A receiver (see Fig. 20 i.e., eNB comprises a receiver & Para [0301])  configured to receive, from the UE, a CSI report based on the configuration,  (see Fig. 19, S1950 & Fig. 20, S2030) (see Para’s [0019] i.e., a UE can report channel status information, [0205] i.e., CSI-RS configuration information is transmitted from the eNB to the UE for generating feedback information (i.e., “CSI report”), [0222] i.e., feedback information is reported, & [0248] i.e., a method of reporting CSI, [0300], & [0305-0306]). 

Regarding Claim 30, Shin discloses an apparatus (see Fig. 19 i.e., UE operation & Para [0293]) for wireless communications by a user equipment (UE) (see Fig. 19 i.e., UE operation & Para [0293]) comprising: a receiver (see Fig. 19 i.e., UE comprises a receiver & Para [0293]) configured to receive signaling configuring the UE (see Fig. 19 i.e., Receive Configuration Information for CSI-RS) with at least one channel state see Para’s [0019] i.e., a UE can report channel status information, [0205] i.e., CSI-RS configuration information is transmitted from the eNB to the UE for generating feedback information (i.e., “CSI report”), [0222] i.e., feedback information is reported, & [0248] i.e., a method of reporting CSI) associated with one or more non-zero-power (NZP) CSI reference signal (CSI-RS) resources, (see Para’s [0078] i.e., Hereinafter, not-muted-CSI-RS configuration information may be called NZP CSI-RS configuration information, and muted CSI-RS configuration information may be called ZP CSI-RS configuration information, [0193-0194] i.e., a UE may receive CSI-IM (or an interference measurement resource (IMR)) allocated by an eNB along with the aforementioned CSI-RS…a UE may measure the channel state between an eNB and the UE using a CSI-RS transmitted by the eNB, [0205] i.e., Specifically, the present disclosure provides a method and apparatus for transmitting, by an eNB, configuration information (CSI-RS configuration) for a plurality of CSI-RSs to a UE and generating, by the UE, feedback information (i.e., “CSI report”) based on the configuration information, [0221] i.e., One or more CSI-RS resources configured by the plurality of CSI-RS configurations are for estimating CSI of a desired channel and may be called channel measurement resources (CMRs), [0227-0228] i.e., the UE may receive configuration information related to a CSI-RS… Specifically, the UE may receive the location of a resource in which the corresponding CSI-RS will be transmitted, [0232-0234], [0251-0253] i.e., Referring to Fig. 13, in order to configure a plurality of CSI-RSs includes in a single CSI process, it is possible to manage a total of N non-zero power (NZP) CSI-RS resources as an ID list as in 1303 of Fig. 13, [0256], [0294-0295], [0301-0303] i.e., the eNB may transmit configuration information for a CSI-RS for measuring a channel to a UE…The CMR configuration information may be the aforementioned CMR including a plurality of pieces of CSI-RS resource configuration information. The CMR configuration information may include at least one of the number of ports for one or more CSI-RS resources, timing and resource location in which each CSI-RS is transmitted, and transmission power information)

And to receiving signaling configuring the UE with one or more power ratios to be used by the UE in CSI computation; (see Para’s [0227-0229] i.e., Furthermore, the UE may receive the ratio of PDSCH transmission power (PDSCH EPRE) to CSI-RS transmission power (CSI-RS EPRE, energy per RE) through power information (Pc) (i.e., “power ratio”) from an eNB, [0232], [0251-0253] i.e., Referring to Fig. 13, in order to configure a plurality of CSI-RSs includes in a single CSI process, it is possible to manage a total of N non-zero power (NZP) CSI-RS resources as an ID list as in 1303 of Fig. 13, [0261-0264] i.e., Furthermore, the eNB may configure power ratio information (Delta_Pc) 1504 for each piece of CSI-RS resource configuration information (CSI-RS resource configuration)…The power ratio information Delta_Pc may mean…the ratio of PDSCH EPRE and CSI-RS EPRE which is use by the UE during channel estimation  [0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration, [0275-0278] i.e., power information Pc configured for first CSI-RS resource and second CSI-RS resource that form a CMR…power information Pc of each CSI-RS resource is notified by a CSI process configuration). 
see Fig. 19 i.e., UE comprises a processor & Para [0293])  configured to determine which of the one or more power ratios to be applied to each of the one or more NZP CSI-RS resources based, at least in part, on a corresponding measurement quantity, (see Fig. 19 i.e., UE will determine the configured one or more power ratios applied to each of the one or more NZP CSI-RS resources based on the received configuration information signaling for CSI-RS from the base station & Para’s [0078] i.e., NZP CSI-RS configuration information, [0221-0222] i.e., the plurality of CSI-RS configurations are for estimating CSI of a desired channel and may be called channel measurement resources (CMRs),  [0227-0229] i.e., Furthermore, the UE may receive the ratio (i.e., “determined power ratio”) of PDSCH transmission power (PDSCH EPRE) to CSI-RS transmission power (CSI-RS EPRE, energy per RE) through power information (Pc) (i.e., “power ratio”) from an eNB, [0232] i.e., Each CSI process configuration information may include…CSI-RS configuration information for desired channel measurement, CSI-IM configuration information for interference measurement, power information PC, [0249-0253] i.e., NZP CSI-RS resources for a CMR configuration (i.e., “corresponding measurement quantity”) will include a determined power ratio Pc,  [0257] i.e., configuring power information Pc (i.e., “determined power ratio”) for a CMR (i.e., “corresponding measurement quantity”) is described, [0261-0264] i.e., Furthermore, the eNB may configure power ratio information (Delta_Pc) 1504 for each piece of CSI-RS resource configuration information (CSI-RS resource configuration)…The power ratio information Delta_Pc may mean…the ratio of PDSCH EPRE and CSI-RS EPRE which is use by the UE during channel estimation, [0266] i.e., Furthermore, the power ratio information Delta_PC (i.e., “determined power ratio”) may have been previously determined depending on the number of ports of a CSI-RS configuration included in a CMR (i.e., “corresponding measurement quantity”), [0267-0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration for a CMR, [0275-0278] i.e., power information Pc (i.e., “determined power ratio”) configured for first CSI-RS resource and second CSI-RS resource that form a CMR (i.e., “corresponding measurement quantity”)…power information Pc of each CSI-RS resource is notified by a CSI process configuration, [0289-0290], & [0312]). 

And a transmitter (see Fig. 19 i.e., UE comprises transmitter & Para [0293])  configured to transmit a report of CSI computed based on the configuration, (see Fig. 19, S1950 & Fig. 20, S2030) (see Para’s [0019] i.e., a UE can report channel status information, [0205] i.e., CSI-RS configuration information is transmitted from the eNB to the UE for generating feedback information (i.e., “CSI report”), [0222] i.e., feedback information is reported, & [0248] i.e., a method of reporting CSI, [0300], & [0305-0306]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

2.	Claims 2-3, 8, 15-16, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US (2018/0183556) in view of Marinier et al. US (2013/0322376).

Regarding Claims 2 and 15, Shin discloses the method of claims 1 and 14,  but does not disclose wherein configuring the UE with one or more power ratios comprises: signaling at least first and second power ratios per NZP CSI-RS resource, wherein the first power ratio is applied to an NZP CSI-RS resource if the corresponding measurement quantity is channel measurement (CM) and the second power ratio is applied to the NZP CSI-RS resource if the corresponding measurement quantity is interference measurement (IM). However the claim feature would be rendered obvious in view of Marinier et al. US (2013/0322376).

Marinier discloses configuring a UE with one or more power ratios (see Para’s [0153-0154] i.e., the assumed ratio of PDSCH EPRE-to-CSI EPRE, or Pc, for some or each point or non-zero power CSI-RS resource. For example, for a given non-zero-power CSI-RS resource, this value may depend on whether the CSI-RS resource is assumed to correspond to a desired signal or an interference signal. For instance, the WTRU may be configured to use a first value of the ratio of PDSCH EPRE-to-CSI EPRE for CSI processes or CSI cases in which the CSI-RS resource is assumed to correspond to a desired signal, and a second value of the ratio of PDSCH EPRE-to-CSI EPRE for CSI case in which the CSI-RS resource is assumed to correspond to an interference signal) which comprises: signaling at least first and second power ratios per NZP CSI-RS resource, (see Para’s [0153-0154] i.e., first value and second value of the ratio of PDSCH EPRE-to-CSI EPRE)

wherein the first power ratio is applied to an NZP CSI-RS resource if the corresponding measurement quantity is channel measurement (CM) (see Para’s [0153-0154] i.e., For instance, the WTRU may be configured to use a first value (i.e., “first power ratio”) of the ratio of PDSCH EPRE-to-CSI EPRE for CSI processes or CSI cases in which the CSI-RS resource is assumed to correspond to a desired signal (i.e., channel measurement”)). 

and the second power ratio is applied to the NZP CSI-RS resource if the corresponding measurement quantity is interference measurement (IM) (see Para’s [0153-0154] i.e., For instance, the WTRU may be configured to use…a second value (i.e., “second power ratio”) of the ratio of PDSCH EPRE-to-CSI EPRE for CSI case in which the CSI-RS resource is assumed to correspond to an interference signal (i.e., “interference measurement”)). 

(Marinier suggests using the first value and the second value of the power ratio according to the CSI processes or cases may provide a more accurate interference and CQI estimation (see Para’s [0153-0154] i.e., This may provide a more accurate interference (and CQI) estimation)).



Regarding Claim 3 and 16 Shin discloses the method of claims 1 and 14 including each of the at least one CSI report configuration (see Para’s [0205] i.e., CSI-RS configuration for a plurality of CSI-RSs to a UE, [0221], & [0301-0303] i.e., CSI-RS resource configuration information for each CSI-RS), but does not disclose wherein configuring the UE with one or more power ratios comprises signaling at least first and second power ratios for each of the at least one CSI report configuration, wherein the first power ratio is applied to all NZP CSI- RS resources used for channel measurement (CM) and the second power ratio is applied to all NZP CSI-RS resources used for interference measurement (IM). However the claim feature would be rendered obvious in view of Marinier et al. US (2013/0322376).

Marinier discloses configuring a UE with one or more power ratios comprises signaling at least first and second power ratios for each of at least one CSI report configuration, (see Para’s [0153-0154] i.e., the assumed ratio of PDSCH EPRE-to-CSI EPRE, or Pc, for some or each point or non-zero power CSI-RS resource (i.e., “each of at least one CSI report configuration”). For example, for a given non-zero-power CSI-RS resource, this value may depend on whether the CSI-RS resource is assumed to correspond to a desired signal or an interference signal. For instance, the WTRU may be configured to use a first value (i.e., “first power ratio”) of the ratio of PDSCH EPRE-to-CSI EPRE for CSI processes or CSI cases in which the CSI-RS resource is assumed to correspond to a desired signal, and a second value (i.e., “second power ratio”)  of the ratio of PDSCH EPRE-to-CSI EPRE for CSI case in which the CSI-RS resource is assumed to correspond to an interference signal)
wherein the first power ratio is applied to all NZP CSI-RS resources used for channel measurement (CM) (see Para’s [0153-0154] i.e., For instance, the WTRU may be configured to use a first value (i.e., “first power ratio”) of the ratio of PDSCH EPRE-to-CSI EPRE for CSI processes or CSI cases in which the CSI-RS resource is assumed to correspond to a desired signal (i.e., channel measurement”)). 

and the second power ratio is applied to all NZP CSI-RS resources used for interference measurement (IM) (see Para’s [0153-0154] i.e., For instance, the WTRU may be configured to use…a second value (i.e., “second power ratio”) of the ratio of PDSCH EPRE-to-CSI EPRE for CSI case in which the CSI-RS resource is assumed to correspond to an interference signal (i.e., “interference measurement”)). 

(Marinier suggests using the first value and the second value of the power ratio according to the CSI processes or cases may provide a more accurate interference and CQI see Para’s [0153-0154] i.e., This may provide a more accurate interference (and CQI) estimation)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the one or more power ratios signaled to the UE for CSI computation as disclosed in Shin to include using the first and second power ratios applied for a given non-zero-power CSI-RS for each of the at least one CSI report configuration depending on whether the CSI-RS resource is assumed to correspond to a desired signal or an interfering signal as disclosed in the teachings of Marinier because the motivation lies in Marinier that using the first value and the second value of the power ratio according to the CSI processes or cases may provide a more accurate interference and CQI estimation.  

Regarding Claims 8 and 21 Shin discloses the method of claims 1 and 14 but does not disclose wherein the one or more power ratios comprise at least first and second power ratios and: the CSI is assumed to be computed using the first power ratio when the NZP CSI-RS is used for channel measurement (CM); or the CSI is assumed to be computed using the second power ratio when the NZP CSI-RS is used for interference measurement (IM). However the claim feature would be rendered obvious in view of Marinier et al. US (2013/0322376).

Marinier discloses wherein one or more power ratios comprise at least first and second power ratios (see Para’s [0153-0154] i.e., the assumed ratio of PDSCH EPRE-to-CSI EPRE, or Pc, for some or each point or non-zero power CSI-RS resource. For example, for a given non-zero-power CSI-RS resource, this value may depend on whether the CSI-RS resource is assumed to correspond to a desired signal or an interference signal. For instance, the WTRU may be configured to use a first value of the ratio (i.e., “first power ratio”) of PDSCH EPRE-to-CSI EPRE for CSI processes or CSI cases in which the CSI-RS resource is assumed to correspond to a desired signal, and a second value (i.e., “second power ratio”) of the ratio of PDSCH EPRE-to-CSI EPRE for CSI case in which the CSI-RS resource is assumed to correspond to an interference signal) and: 

the CSI is assumed to be computed using the first power ratio when the NZP CSI-RS is used for channel measurement (CM), (see Para’s [0153-0154] i.e., For instance, the WTRU may be configured to use a first value (i.e., “first power ratio”) of the ratio of PDSCH EPRE-to-CSI EPRE for CSI processes or CSI cases in which the CSI-RS resource is assumed to correspond to a desired signal (i.e., channel measurement”)). 

or the CSI is assumed to be computed using the second power ratio when the NZP CSI-RS is used for interference measurement (IM) (see Para’s [0153-0154] i.e., For instance, the WTRU may be configured to use…a second value (i.e., “second power ratio”) of the ratio of PDSCH EPRE-to-CSI EPRE for CSI case in which the CSI-RS resource is assumed to correspond to an interference signal (i.e., “interference measurement”)). 

see Para’s [0153-0154] i.e., This may provide a more accurate interference (and CQI) estimation)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the one or more power ratios configured for the UE for CSI computation as disclosed in Shin to include using the first and second power ratios applied for a given non-zero-power CSI-RS depending on whether the CSI-RS resource is assumed to correspond to a desired signal or an interfering signal as disclosed in the teachings of Marinier because the motivation lies in Marinier that using the first value and the second value of the power ratio according to the CSI processes or cases may provide a more accurate interference and CQI estimation.  

3.	Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US (2018/0183556) in view of Ouchi et al. US (2016/0301515), and further in view of Lee et al. US (2014/0233518).

Regarding Claims 7 and 20 Shin discloses the method of claims 1 and 14 wherein the one or more power ratios comprise at least first and second power ratios (see Para’s [0226-0227], [0261-0264], & [0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration), but does not disclose the method comprises at least one of: identifying the first power ratio is formed 

Ouchi discloses identifying a first power ratio is formed by a first power offset (see Para [0207] i.e., Furthermore, the higher layer processing unit 101 may notify a power ratio…and a power shift offset (i.e., “first power offset”) of the power ratio (i.e., “first power ratio”) between the PDSCH and the CRS, as the parameter relating to the power control for the downlink)

and transmitting/receiving at least the first power offset (see Para [0207] i.e., the higher layer processing unit 101 may notify…a power shift offset).

(Ouchi suggests the power shift offset of the power ratio refer to a parameter relating to the power control for the downlink and for accurately estimating the downlink channel, (see Para’s [0047-0048] & [0207])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first power ratio identified as disclosed in Shin to be formed by a first power offset, as disclosed by Ouchi who discloses transmitting a power offset of the power ratio to a terminal because the motivation lies in Ouchi that the power offset of the power ratio is 

The combination of Shin in view of Ouchi does not disclose the first power ratio is further formed by a first power threshold. However the claim feature would be rendered obvious in view of Lee et al. US (2014/0233518).

Lee et discloses a first power ratio is formed by a first power threshold (see Para [0101] i.e., that exists a limitation (e.g., a threshold value of transmit power)…for a transmit power ratio configuration between the CRS transmitting RE and the PDSCH transmitting RE on the symbol carrying the CRS).

Lee suggests the operation including using the threshold value for the transmit power ratio configuration is for achieving inter-cell interference mitigation (see Para’s [0092], [0100-0101]) 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the identified first power ratio which is formed by a first power offset as disclosed in Shin in view of Ouchi to be further formed by the first power threshold disclosed in Lee because the motivation lies in Lee that the operation including using the threshold value for the transmit power ratio configuration is for achieving inter-cell interference mitigation. 

s 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US (2018/0183556) in view of Muruganathan et al. US (2019/0013911).

Regarding Claims 11 and 24 Shin discloses the method of claims 10 and 23 further comprising: transmitting/receiving, to the UE, a first maximum value and a first minimum value defining the range of a first one of the one or more power ratios, (see Para’s [0228] i.e., the UE may receive the ratio through power information Pc, [0263] i.e., The power ratio information Delta_PC may be configured as any one of values of α to β (i.e., “range of power ratio values”). As an example of α and β, an eNB may set an irregular value like α=8dB (i.e., “first minimum value”) and β=15dB (i.e., “first maximum value”). As another example, an eNB may set an equal value like α=-6 dB (i.e., “first minimum value”) and β=6dB (i.e., “first maximum value”) & [0276-0277] i.e., power information Pc of each CSI-RS resource is notified by a CSI process configuration) 

and transmitting/receiving, to the UE, a second maximum value and a second minimum value defining the range of a second one of the one or more power ratios.  (see Para’s [0228] i.e., the UE may receive the ratio through power information Pc, [0263] i.e., The power ratio information Delta_PC may be configured as any one of values of α to β (i.e., “range of power ratio values”). As an example of α and β, an eNB may set an irregular value like α=8dB (i.e., “first minimum value”) and β=15dB (i.e., “first maximum value”). As another example, an eNB may set an equal value like α=-6 dB (i.e., “first minimum value”) and β=6dB (i.e., “first maximum value”) & [0276-0277] i.e., power information Pc of each CSI-RS resource (i.e., includes a second power ratio) is notified by a CSI process configuration) 

Shin does not disclose transmitting to the UE the range of power ratio values which include a maximum value and a minimum value for defining the range of the one or more power ratios. However the claim feature would be rendered obvious in view of Muruganathan et al. US (2019/0013911).

Muruganathan discloses transmitting to the UE the range of power ratio values which include a maximum value and a minimum value for defining the range of one or more power ratios (see Para [0074] i.e., indicating a configuration of multiple CSI reports to a UE for the purposes of MUST where each configuration indication may contain one or more of a power ratio parameter with extended range to support MUST, a list of power ratio parameters (i.e., defined range or list will include minimum and maximum value) with extended range to support MUST)

(Muruganathan suggests indication of configuration of multiple CSI reports is used by the UE for reporting channel state information using the power ratio parameters, (see Para’s [0040-0045])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the maximum value and minimum value configured for the range of power ratio values . 

5.	Claim 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. US (2018/0183556) in view of Wu et al. US (2020/0245263), and further in view of Lee et al. US (2014/0233518).

Regarding Claims 12 and 25 Shin discloses the method of claims 10 and 23 further comprising: identifying the range of a first one of the one or more power ratios; (see Para’s [0228], [0261], [0263-0264] i.e., The power ratio information Delta_PC may be configured as any one of values of α to β (i.e., “range of power ratio values”), [0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration will include identifying a first power ratio, & [0276-0277] i.e., power information Pc is determined for each CSI-RS resource will include identifying a first power ratio) 

And identifying the range of a second one of the one or more power ratios (see Para’s [0228], [0261], [0263-0264] i.e., The power ratio information Delta_PC may be configured as any one of values of α to β (i.e., “range of power ratio values”), [0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration will include identifying a first power ratio, & [0276-0277] i.e., power information Pc is determined for each CSI-RS resource will include identifying a first power ratio) 

Transmitting/receiving, to the UE, the one or more power ratios (see Para’s [0228] & [0263])
While Shin discloses identifying the range of a first and a second of the one or more power ratios (see Para’s [0228], [0261], [0263-0264] i.e., The power ratio information Delta_PC may be configured as any one of values of α to β (i.e., “range of power ratio values”), [0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration will include identifying a first and a second power ratio, & [0276-0277] i.e., power information Pc is determined for each CSI-RS resource will include identifying a first and a second power ratio), Shin does not disclose the claim features of identifying the range of the one or more power ratios based on a maximum power offset and a first minimum power offset for each of the power ratios and transmitting to the UE at least one of the maximum power offset, or the minimum power offset. However the claim feature would be rendered obvious in view of Wu et al. US (2020/0245263),

Wu discloses identifying the range of a power ratio based on a maximum power offset and a minimum power offset in addition to a power ratio Pc, (see Para [0045] i.e., in higher layer configuration information of a CSI-RS, in addition to a Pc (i.e., “power ratio”) (reference power indication, which may be a ratio of a power of a periodic CSI-RS to a preset reference value…the preset reference value is 1) one power ratio indication: ApSymPowerOffset (power offset value) needs to be added. In addition, a different value between power of an aperiodically transmitted CSI-RS and Pc is configured as being selected from {0db (i.e., “minimum power offset”), 3dB, 4.77dB, 6 dB, 6.99 dB, 7.78 dB, 8.45 dB, 9 dB (i.e., “minimum power offset”)}. The power offset set includes eight power offset values).

and transmitting to the UE at least one of the maximum power offset, or the minimum power offset (see Para [0045] i.e., in higher layer configuration information of a CSI-RS, in addition to a Pc (i.e., “power ratio”) (reference power indication, which may be a ratio of a power of a periodic CSI-RS to a preset reference value…the preset reference value is 1) one power ratio indication: ApSymPowerOffset (power offset value) needs to be added).

Wu suggests indicating transmit power of an RS so that the user equipment can accurately determine power used by a base station to transmit an RS (see Para [0008] & [0045] i.e., CSI-RS)

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the range of the first power ratio and the second power ratio configured in the teachings of Shin, to be identified based on a maximum power offset and minimum power offset for each of the one or more power ratios which results in first and second minimum 

While Shin discloses identifying the range of a first and a second of the one or more power ratios (see Para’s [0228], [0261], [0263-0264] i.e., The power ratio information Delta_PC may be configured as any one of values of α to β (i.e., “range of power ratio values”), [0269] i.e., an eNB may configure power information Pc one by one with respect to each CSI-RS resource configuration will include identifying a first and a second power ratio, & [0276-0277] i.e., power information Pc is determined for each CSI-RS resource will include identifying a first and a second power ratio), the combination of Shin in view of Wu does not disclose identifying the range of the one or more power ratios further based on a power threshold for each of the power ratios. However the claim feature would be rendered obvious in view of Lee et al. US (2014/0233518).

Lee discloses a power ratio is identified based on a power threshold (see Para [0101] i.e., that exists a limitation (e.g., a threshold value of transmit power)…for a transmit power ratio configuration between the CRS transmitting RE and the PDSCH transmitting RE on the symbol carrying the CRS).

(Lee suggests the operation including using the threshold value for the transmit power ratio configuration is for achieving inter-cell interference mitigation (see Para’s [0092], [0100-0101])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the range of the first power ratio and the second power ratio configured in the teachings of Shin in view of Wu, to be identified based on a power threshold for each of the one or more power ratios which results in a first power threshold and a second power threshold based on the teachings of Lee who discloses a power ratio is identified based on a power threshold because the motivation lies in Lee that the operation including using the threshold value for the transmit power ratio configuration is for achieving inter-cell interference mitigation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461